DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1, 3-5, 7, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa (US Pub 2014/0019001).
 	Regarding claims 1 and 21-22, Nishizawa teaches a computing system (a non-transitory CRM and a computer-implemented method) comprising: 
 	a network communication interface (fig. 1, element 202) communicating, over one or more networks (fig. 1, element 30), with power cell sources (fig. 1, element 403; a plurality of EVs, each EV includes a secondary battery/power cell source); 
 	one or more processors (¶ 0021; such as a CPU/computer); and 
 	one or more memory resources storing instructions that, when executed by the one or more processors (¶¶ 0021-0022; …by the CPU executing predetermined programs stored in the ROM or the like), cause the computing system to: 
 	receive, over the one or more networks (30), power cell data from the power cell sources (¶¶ 0036-0038; the measured battery performance and vehicle state are sent to the battery management server 20); and 
 	based, at least in part, on the power cell data specific to a given power cell of the power cell sources (¶¶ 0041-0047; the battery performance forecast unit 2011 makes a forecast of the vehicle life based on the history information of the vehicle state), determine an approximate battery end of life (ABEL) for the given power cell (Nishizawa further discloses when a vehicle reaches a certain predetermined travel distance, this is defined as the end of life of that vehicle in ¶¶ 0041-0047).
	Regarding claim 3, Nishizawa teaches wherein the power cell data is received from battery management systems (¶ 0033 and fig. 1, element 402).
	Regarding claim 4, Nishizawa teaches wherein the battery management systems are included on at least one of electric vehicles, hybrid vehicles, or energy storage systems (fig. 1, element 40 and ¶ 0002)
	Regarding claim 5, Nishizawa teaches wherein the power cell data is received from power cell manufacturers (¶ 0039; if data received from the vehicle 40 is data that has not been registered in the database, a battery ID is given so that the battery can be identified.  In the battery database 203, the battery performance of a specific vehicle for each battery and the history data of the vehicle state are recorded).
	Regarding claim 7, Nishizawa teaches wherein the executed instructions further cause the computing system to: determine contextual information for at least one of the given power cell or a user of the given power cell (¶ 0040), the contextual information indicating at least one of a current location of the user, weather information, a schedule of the user (¶ 0040; a data recorded date and time), or traffic conditions.
	Regarding claim 19, Nishizawa teaches wherein the power cell data received from each of the power cell sources comprise at least one of (i) a type of battery-powered device that comprises the power cell source (¶¶ 0040, 0050), or (ii) a battery chemistry of a power cell that powers the power cell source.
	Regarding claim 20, Nishizawa teaches wherein the executed instructions further cause the computing system to: receive additional data provided by the power cell sources, the additional data comprising at least one of telemetry data, diagnostic data, or sensor data from the power cell sources (¶ 0033); wherein the executed instructions cause the computing system to further determine the ABEL of the given power cell based on the additional data received from the power cell sources (¶¶ 0033, 0042; measures the state of the vehicle; and makes a forecast of the vehicle life based on the history information of the vehicle state).
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US Pub 2014/0019001) in view of Forbes, Jr. et al. US Pub 2017/0358041 (hereinafter Forbes).
	Regarding claim 2, Nishizawa teaches the battery performance of a specific vehicle (with a battery ID) for each battery and the history data of the vehicle state are recorded in the battery database in ¶ 0039.
 	However, Nishizawa does not disclose the system can distribute and store data on a distributed ledger with unique identifier.
 	Forbes discloses a system configured for electric connection and network-based communication over a blockchain-based platform.  Forbes further discloses the system includes multiplicity of active grid elements which is able to generate messages autonomously within a predetermined time interval.  The messages include energy related data.  The energy related data are validated and recorded on a distributed ledger with a time stamp and a geodetic reference (interprets as “unique identifier”) in ¶ 0014.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nishizawa to incorporate with the teaching of Forbes by storing data on a distributed ledger as suggested by Forbes, because it would be advantageous to provide for public visibility but private inspection of the information itself.
 	Regarding claim 11, Nishizawa in view of Forbes discloses wherein the executed instructions cause the computing system to (i) receive, over the one or more networks, updated power cell data from the power cell sources periodically, and (ii) distribute the updated power cell data to the distributed ledger with the unique identifier for the given power cell (Forbes, ¶ 0201).

 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Forbes as applied to claim 11 above, and further in view of Karner et al.US Pub 2019/0036178 (hereinafter Karner).
 	Regarding claim 12, Nishizawa in view of Forbes does not disclose wherein the executed instructions further cause the computing system to: determine, based on the updated power cell data for the given power cell, that the given power cell is operating outside a set of optimal performance ranges.
 	However, Karner further discloses a system for monitoring battery temperature and providing alerts when temperature abnormal includes a battery monitor circuit 120 and the remote device can be configured to analyze the data and take actions, send notifications, and make determinations based on the data…this information can be shown with the individual measurements grouped by temperature or voltage ranges, for example for prompting maintenance and safety actions by providing notification of batteries that are outside of a predetermined ranges or close to being outside of such range in ¶ 0063.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nishizawa in view of Forbes to incorporate with the teaching of Karner by including the battery monitor circuit in the system, because it would be advantageous to increase battery performance, improve battery safety and reduce battery operating costs in ¶ 0060.
 	
Allowable Subject Matter
 	Claims 6, 8-10, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/14/2022